Citation Nr: 1441530	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-36 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected spinal compression fracture at T-10 (hereinafter a thoracolumbar spine disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran served on active duty from March 2008 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In December 2011, the Board remanded the claim for further development of the evidence.


FINDING OF FACT

The Veteran's thoracolumbar spine disability is not shown to result in limitation of flexion to 60 degrees or less, combined range of motion to 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis or incapacitating episodes.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for service-connected thoracolumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5235 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran's claim concerning the proper disability rating to be assigned to her thoracolumbar spine disability arises from his disagreement with the initial disability rating assigned to this condition following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 131 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice as to this claim is needed under VCAA.

The duty to assist the Veteran also has been satisfied in this case.  All pertinent VA and private treatment records have been obtained.

VA examinations were obtained in association with the Veteran's increased rating claim in November 2009 and January 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007). As directed by the December 2011 remand, the Veteran was afforded a VA Disability Benefits Questionnaire (DBQ) examination in January 2012.  The Board notes that the examination was adequate as it was predicated on a review of the claims file, as well as a physical examination, and fully addressed the rating criteria that are relevant to rating the Veteran's disability.  Therefore, the Board finds that the December 2011 remand directives were substantially completed and an additional remand is not required. See Dyment v. West, 13 Vet. App. 141 (1999 (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected thoracolumbar spine disability has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5235.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 10 percent rating requires thoracolumbar spine forward flexion greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

 A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

 A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2013).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, at Note (1).

Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, whichever results in the higher rating.  The Formula for Rating Intervertebral Disc Syndrome provides for a 10 percent evaluation was for assignment with incapacitating episodes having a total duration of at least one week, but less than two weeks during the past twelve months; a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

Normal range of motion of the thoracolumbar spine is forward flexion to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right rotation.  See 38 C.F.R. § 4.71a, General rating Formula for diseases and Injuries of the Spine, Note (2).  See also Plate V.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206 -07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).

The Board will now consider the medical and lay evidence relevant to the claim.

On VA examination in in November 2009, the Veteran reported constant pain in her back from the T8 level to the lumbar area.  She described the pain as aching, throbbing, continuous, sharp and pulling.  She took Advil for the treatment of pain.  She reported flare-ups of pain by standing too long, lifting, sitting and with cold weather.  She stated that her mobility was not affected and that most activities of daily living were also not affected except that it was painful to brush her hair and some chores such as washing dishes can become bothersome.  As far as occupation, she had a 50 pound limit for lifting and she also took 30 minute breaks.  

Physical examination of the spine revealed no pain to palpation.  There was no paravertebral muscle tightness.  Abnormal curvatures or deformities were not noted.  The Veteran's gait was normal.  She was able to walk on her heels and toes.  Neurological examination was normal.  Flexion of the spine was to 85 initially and to 87 degrees after three repetitions.  Extension was to 30 degrees initially and remained at 30 degrees after three repetitions.  Lateral flexion to the right and to the left was each to 30 degrees initially and remained at 30 degrees after three repetitions.  Rotation to the right was to 25 degrees initially and to 27 degrees after three repetitions.  Rotation to the left was to 23 degrees initially and to 25 degrees after three repetitions.  The examiner noted that after repetitive motion of flexion and extension movements, there was no objective evidence of pain, fatigue, weakness, lack of endurance, incoordination or loss of motion.  The examiner would have to resort to mere speculation to determine whether any of the above factors would cause functional loss during a flare.  The examiner noted that there was no loss of height of vertebral body due to vertebral fractures.  Intervertebral disc syndrome was not present.  The Veteran was pregnant at the time of the examination so therefore no imaging studies were performed, however, noted that prior x-rays taken during service were available.  The diagnosis was spinal compression fracture by history.  X-rays showed T-10 area with 10 percent vertebral body loss.  

An April 2011 VA treatment record documents the Veteran's complaints of back spasms and numbness and tingling down both legs.  
  
On VA DBQ spine examination in January 2012, the Veteran reported that she still had pain in her mid-thoracic region, occasionally extending up the spine and wrapping around the abdomen.  She did not report any sensory changes.  She reported flare-ups of back pain occurring one to two times a week.  Bending, doing dishes, laundry and picking up items will cause flare-ups.  She was taking cyclobenzaprine daily for muscle spasm and naproxen for pain.  She reported that she was unable to sit or stand longer than 45-60 minutes before having to reposition herself.  She limited herself to carrying no more than 75 pounds, however, this was not prescribed by a medical professional.  

Physical examination revealed flexion to 80 degrees with objective evidence of painful motion begining at 70 degrees.  Extension was to 30 degrees or greater with no objective evidence of painful motion.  Right lateral flexion was to 30 degrees or greater with no objective evidence of painful motion.  Left lateral flexion was to 30 degrees or greater with no objective evidence of painful motion.  Right lateral rotation was to 30 degrees or greater with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing.  After three repetitions, forward flexion was to 80 degrees.  Extension was to 30 degrees or greater.  Right lateral flexion was to 30 degrees or greater.  Left lateral flexion was to 30 degrees or greater.  Right lateral rotation was to 30 degrees or greater.  Left lateral rotation was to 30 degrees or greater.  The Veteran did not have additional limitation in range of motion of the thoracolumbar spine.  Functional loss was reported as less movement than normal and pain on movement.  Localized tenderness or pain to palpation was present in the left side of the spine, near T6-7.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was normal.  There was no muscle atrophy.  Reflexes were hypoactive in both knees and normal both ankles.  Sensory examination was normal.  Straight leg testing was negative in both legs.  The examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  No neurologic abnormalities such as bowel or bladder problems were noted.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  She occasionally used a brace.  X-rays of the spine did not reveal arthritis but did show a 10-15% loss of vertebral body.  The Veteran reported that the thoracolumbar spine disability impacted her employment in that when she was employed at McDonald's she had to take breaks every 3 hours and she could not carry heavy items, such as a full load of dishes.  She was currently unemployed.    

The evidence does not show flexion of the thoracolumbar spine to 60 degrees or less.  In this regard, the most limited flexion finding of record is to 70 degrees as reported on VA DBQ examination in January 2012.  Similarly, the evidence does not show combined range of motion of 120 degrees or less.  In this regard, the most limited combined range of motion was 223 degrees at the November 2009 VA examination and 229 degrees at the January 2012 VA DBQ examination.  Additionally, muscle spasm severe enough to result in abnormal gait or abnormal spinal contour has not been shown.  Accordingly, a rating in excess of 10 percent is not warranted under the general rating formula.

In addition, consideration has been given as to whether a higher disability evaluation could be assigned under Diagnostic Code 5243, intervertebral disc syndrome.  In this regard, the Veteran has not complained of incapacitating pain due to her disability, and the records do not reflect any such episodes of incapacitation. Moreover, the VA examination reports reflect that the Veteran does not have intervertebral disc syndrome.  Therefore, a higher rating based upon incapacitating episodes under Diagnostic Code 5243 is not appropriate.  

Consideration has also been given to whether separate evaluations are warranted for neurologic manifestations of the Veteran's service-connected disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The record shows no bowel or bladder dysfunction or other neurological impairment as a result of the Veteran's thoracolumbar spine disability.  Accordingly, the evidence does not support a separate rating for neurologic manifestations.

Consideration has been given to functional impairment due to the Veteran's service-connected disability.  The Board acknowledges the subjective complaints of pain and weakness made throughout the course of the Veteran's claim, as well as the objective evidence of pain on movement and excess fatigability during range of motion testing at the VA examinations in November 2009 and January 2012.  The Board acknowledges these findings, as well as the Veteran's reported difficulties with activities of daily living and during employment.  The Board notes, however, that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Even taking into account the objective findings of pain and fatigue, the Veteran was still able to forward flex her thoracolumbar spine to at worst to 70 degrees and had a combined range of motion of 220 degrees on VA DBQ examination in January 2012 which does not 
support a 20 percent rating.  The Board acknowledges the Veteran's subjective complaints and finds her assertions both competent and credible.  However, the objective evidence as demonstrated in the VA examination reports reflects that the Veteran's disability picture most closely approximates the criteria for a 10 percent rating and that a rating in excess of 10 percent based on functional loss is not warranted.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca, 8 Vet. App. at 204 -06. 

As such, the Board finds that the preponderance of the evidence weighs against an initial rating excess of 10 percent for the Veteran's service-connected thoracolumbar spine disability.   Moreover, consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 10 percent rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board also observes that under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned disability rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's thoracolumbar spine disability is not productive of such manifestations.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected thoracolumbar spine disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for service-connected thoracolumbar spine disability is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


